TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 14, 2020



                                     NO. 03-19-00794-CV


                                Linda Jean Mangold, Appellant

                                                v.

                                 Julie Lynn Bighouse, Appellee




     APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE, BAKER, TRIANA
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final order signed by the trial court on August 1, 2019. Having

reviewed the record, the Court holds that Linda Jean Mangold has not prosecuted her appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.